Exhibit 10.3

SUPPLEMENT NO. 2 dated as of May 6, 2015, to the Security Agreement (the
“Security Agreement”), dated as of December 1, 2009, among the Grantors
identified therein and Bank of America, N.A., as Collateral Agent.

A. Reference is made to the Credit Agreement dated as of December 1, 2009 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SeaWorld Parks and Entertainment, Inc., a
Delaware corporation (the “Borrower”), SeaWorld Entertainment, Inc., the direct
parent of the Borrower, and the other Guarantors from time to time party
thereto, Bank of America, N.A., as Administrative Agent and Collateral Agent,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), Bank of America, N.A., as L/C Issuer and Swing Line
Lender, and the other agents named therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 6.13 of the Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned (each a “New Grantor”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Grantor under the
Security Agreement in order to induce the Lenders to make additional Loans and
the L/C Issuers to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and each New Grantor agree as follows:

SECTION 1. In accordance with Section 6.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include each New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of each
New Grantor and the Collateral Agent has executed a counterpart hereof. Delivery
of an executed signature page to this Supplement by facsimile transmission or
other electronic communication shall be as effective as delivery of a manually
signed counterpart of this Supplement.



--------------------------------------------------------------------------------

SECTION 4. Each New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the information
required by Schedules II and III to the Security Agreement applicable to it and
its subsidiaries legal name, jurisdiction of formation and location of Chief
Executive Office and (b) set forth under its signature hereto is the true and
correct legal name of each New Grantor, its jurisdiction of formation and the
location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. Each New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

By:

/s/ James M. Heaney

Name: James M. Heaney Title: Chief Financial Officer

Legal Name: SWBG Orlando Corporate

Operations Group, LLC

Jurisdiction of Formation: Florida

Location of Chief Executive Office: 9205

Southpark Center Loop, Suite 400, Orlando, FL 32819

SEA HOLDINGS I, LLC

By:

/s/ James M. Heaney

Name: James M. Heaney Title: Chief Financial Officer

Legal Name: Sea Holdings I, LLC

Jurisdiction of Formation: Florida

Location of Chief Executive Office: 9205

Southpark Center Loop, Suite 400, Orlando, FL 32819

[Signature Page to Supplement No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Collateral Agent By:

/s/ David H. Strickert

Name: David H. Strickert Title: Managing Director

[Signature Page to Supplement No. 2]



--------------------------------------------------------------------------------

Schedule I

to the Supplement No 2 to the

Security Agreement

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interest    Percentage
of Equity Interests   SWBG Orlando Corporate Operations Group, LLC    N/A   
SeaWorld Parks &
Entertainment, Inc.    N/A      100 %  Sea Holdings I, LLC    N/A    SeaWorld
Parks &
Entertainment, Inc.    N/A      100 % 

INSTRUMENTS AND DEBT SECURITIES

None.